DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Disposition of the Claims
2.	The instant application was effectively filed on August 03, 2021, wherein claims 1-20 are cancelled and claims 21-40 are currently pending.


Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim Comparison Table #1
Claims of Present Application# 17393239
Claims of Patent Application# 11,093,078 B1
21. A capacitive sensing device, comprising: a processor; and an autonomous capacitive sensing subsystem (ACSS) configured to: receive a start frame event; load, without intervention by the processor, a first sensor configuration for a first scan of a capacitive touch interface, including a plurality of capacitive sensors, in a frame that includes a plurality of scans when the start frame event is received, wherein the first sensor configuration specifies a first group of the plurality of capacitive sensors to be scanned in the first scan; perform the first scan of the capacitive touch interface using the first sensor configuration to receive sensor data; determine if there is an additional scan of the frame to be performed; load, without intervention by the processor, a second sensor configuration for a second scan of the frame and perform the second scan of the capacitive touch interface using the second sensor configuration in response to a determination of an additional scan of the frame to be performed, wherein the second sensor configuration specifies a second group of the plurality of capacitive sensors to be scanned in the second scan; and signal the processor to process the sensor data in response to a determination that there is no additional scan of the frame to be performed.

31. (New) A method of operating an autonomous capacitive sensing subsystem (ACSS) of a capacitive sensing device, comprising: receiving, by the ACSS, a start frame event; loading, by the ACSS without intervention by a processor of the capacitive sensing device, a first sensor configuration for a first scan of a capacitive touch interface in a frame that includes a plurality of scans upon receiving the start frame event, wherein the first sensor configuration comprises a first set of initialization parameters; performing, by the ACSS, the first scan of the capacitive touch interface using the first sensor configuration to receive sensor data; determining, by the ACSS, if there is an additional scan of the frame to be performed; loading, by the ACSS without intervention by the processor, a second sensor configuration for a second scan of the frame and performing the second scan of the capacitive touch interface using the second sensor configuration in response to determining an additional scan of the frame to be performed, wherein the second sensor configuration comprises a second set of initialization parameters; and signaling, by the ACSS, to the processor to process the sensor data in response to determining that there is no additional scan of the frame to be performed.


40. (New) A capacitive sensing system, comprising: a processor; a capacitive touch interface that includes a plurality of capacitive sensors; and an autonomous capacitive sensing subsystem (ACSS) configured to: receive a start frame event; load, without intervention by the processor, a first sensor configuration for a first scan of the capacitive touch interface in a frame that includes a plurality of scans when the start frame event is received; perform the first scan of the plurality of capacitive sensors of the capacitive touch interface using the first sensor configuration to receive sensor data having a first scanning resolution; determine if there is an additional scan of the frame to be performed; load, without intervention by the processor, a second sensor configuration for a second scan of the frame and perform the second scan of the plurality of capacitive sensors of the capacitive touch interface using the second sensor configuration to receive additional sensor data having a second scanning resolution, in response to a determination of an additional scan of the frame to be performed; and signal the processor to process the sensor data in response to a determination that there is no additional scan of the frame to be performed.

32. (New) The method of claim 11, wherein the first sensor configuration corresponds to a first scanning resolution and the second sensor configuration corresponds to a second scanning resolution.
1. A capacitive sensing device, comprising: a 

processor; an autonomous capacitive sensing 

subsystem (ACSS) configured to: receive a 

start frame event; load, without intervention by 

the processor, a first sensor configuration of a 

plurality of sensor configurations stored in a 

system memory for a first scan of a capacitive 

touch interface in a frame that includes a 

plurality of scans when the start frame event is 

received; perform the first scan of the 

capacitive touch interface using the first sensor 

configuration to receive sensor data 

independently of a state of the processor; 

determine if there is an additional scan of the 

frame to be performed; load, without 

intervention by the processor, a next sensor 

configuration of the plurality of sensor 

configurations stored in the system memory for 

a next scan of the frame and perform the next 

scan of the capacitive touch interface using the 

next sensor configuration independently of the 

state of the processor in response to a 

determination of an additional scan of the 

frame to be performed; and signal the 

processor to process the sensor data in 

response to a determination that there is no 

additional scan of the frame to be performed.


   
 





20. A capacitive sensing system, comprising: a 

processor; a system memory configured to be 

accessed by the processor, the system memory 

storing a plurality of sensor configurations; a 

capacitive touch interface that includes a 

plurality of capacitive sensors; an autonomous 

capacitive sensing subsystem (ACSS) 

configured to: receive a start frame event; load, 

without intervention by the processor, a first 

sensor configuration of the plurality of sensor 

configurations stored in the system memory for 

a first scan of the capacitive touch interface in 

a frame that includes a plurality of scans when 

the start frame event is received; perform the 

first scan of the plurality of capacitive sensors 

of the capacitive touch interface using the first 

sensor configuration to receive sensor data 

independently of a state of the processor; 

determine if there is an additional scan of the 

frame to be performed; load, without 

intervention by the processor, a next sensor 

configuration of the plurality of sensor 

configurations stored in the system memory for 

a next scan of the frame and perform the next 

scan of the plurality of capacitive sensors of 

the capacitive touch interface using the next 

sensor configuration independently of the state 

of the processor in response to a determination 

of an additional scan of the frame to be 

performed; and signal the processor to process 

the sensor data in response to a determination 

that there is no additional scan of the frame to 

be performed. 



Claim 21 of co-pending application 17,393,239 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 20 of Patent Application No. 11,093,078 B1 in view of Kwon US PG-PUB 20190138148 A1 (hereinafter Kwon).
Patent Application No. 11,093,078 B1 teaches all limitation as presented in claim 21 of co-pending application 17,393,239, but fails to disclose “specifying a first group of the plurality of capacitive sensors to be scanned in the first scan; and a second group of the plurality of capacitive sensors to be scanned in the second scan”, as disclosed in claim 21 of co-pending application 17,393,239.
However, in the same field of endeavor, Kwon teaches having a first sensor configuration which specifies a first group of the plurality of capacitive sensors to be scanned in the first scan (i.e. see Fig. 7; 1st group); and wherein the second sensor configuration specifies a second group of the plurality of capacitive sensors to be scanned in the second scan (i.e. see Fig. 7; 2nd group);
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of the patent application 11,093,078 B1 with the teachings of Kwon in order to increase the accuracy of touch position- (see Para. [0040]).

This is a obviousness-type double patenting.

Claim 31 of co-pending application 17,393,239 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 20 of Patent Application No. 11,093,078 B1 in view of Kwon US PG-PUB 20190138148 A1 (hereinafter Kwon).
Patent Application No. 11,093,078 B1 teaches all limitation as presented in claim 31 of co-pending application 17,393,239, but fails to disclose “the first sensor configuration comprises a first set of initialization parameters and the second sensor configuration comprises a second set of initialization parameters”, as disclosed in claim 31 of co-pending application 17,393,239.
However, in the same field of endeavor, Kwon teaches having a first sensor configuration which comprises a first set of initialization parameters (i.e. Para. [0035], [0069]; The discriminator 510 of the coarse/fine sensing processor 500 is input with a first detection receiving signal and determines a first analysis position. When a first analysis position is determined through the discriminator 510, the controller 520 of the coarse/fine sensing processor 500 controls the driver 200 so that a scan signal is applied only to the determined first analysis position); and a second sensor configuration which comprises a second set of initialization parameters (i.e. Para. [0069], claim 1 and 8; second analysis position is determined by applying the second scan signals only to a specific group corresponding to the first analysis position);
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of the patent application 11,093,078 B1 with the teachings of Kwon in order to determine an accurate touch point - (see Para. [0051]).

This is a obviousness-type double patenting.

Claims 32 and 40 of co-pending application 17,393,239 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 20 of Patent Application No. 11,093,078 B1 in view of Verma et al. US PG-PUB 20160162011 A1 (hereinafter Verma).
Patent Application No. 11,093,078 B1 teaches all limitation as presented in claim 32 and 40 of co-pending application 17,393,239, but fails to disclose “receive sensor data having a first scanning resolution and a second scanning resolution”, as disclosed in claim 32 and 40 of co-pending application 17,393,239.
However, in the same field of endeavor, Verma teaches receiving sensor data having a first and second scanning resolution (i.e. Para. [0139]; a method comprises performing a first detection scan to identify a location of an object touching or proximate to the touch sensor panel with a coarse resolution, and in response to identifying the coarse location of the object, reconfiguring a connection between electrodes of the touch sensor panel and sense channels of the processing circuitry and performing a second detection scan to identify the location of the object with a fine resolution.); 
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of the patent application 11,093,078 B1 with the teachings of Verma in order to determine an accurate touch point -(see Para. [0004]).

This is a obviousness-type double patenting.

Claim Comparison Table #2
Claims of Present Application# 17393239
Claims of Patent Application# 11,093,078 B1
22. The capacitive sensing device of claim 21, wherein the first group and the second group are mutually exclusive capacitive sensors.
































23.The capacitive sensing device of claim 1, 

wherein to load, without intervention by the 

processor, the first sensor configuration or the 

second sensor configuration, the ACSS is 

configured to load the first sensor 

configuration or the second sensor 

configuration through a direct memory access 

(DMA) channel from a system memory.

25. (New) The capacitive sensing device of claim 1, wherein the ACSS comprises a local memory configured, prior to the start frame event, by the processor to store sensor configuration for the plurality of scans of the frame, and wherein to load, without intervention by the processor, the first sensor configuration or the second sensor configuration, the ACSS is configured to load the first sensor configuration or the second sensor configuration from the local memory.

33. (New) The method of claim 11, wherein loading, by the ACSS without intervention by the processor, a first sensor configuration or the second sensor configuration comprises: loading, by the ACSS, the first sensor configuration or the second sensor configuration through a direct memory access (DMA) channel from a system memory.

35. (New) The method of claim 11, further comprising: storing, by the ACSS, sensor configuration for the plurality of scans of the frame in a local memory prior to the start frame event, and wherein loading, by the ACSS without intervention by the processor, a first sensor configuration or the second sensor configuration comprises: loading, by the ACSS, the first sensor configuration or the second sensor configuration from the local memory.



28. (New) The capacitive sensing device of claim 1, wherein the ACSS is one of a plurality of sensing subsystems configured to simultaneously scan the capacitive touch interface, and wherein the ACSS is further configured to perform the first scan or the second scan of the frame synchronously with the plurality of sensing subsystems.

29. (New) The capacitive sensing device of claim 8, wherein to perform the first scan or the second scan of the frame synchronously with the plurality of sensing subsystems, the ACSS is configured to: synchronize a start of the frame for the ACSS and for the plurality of sensing subsystems in response to the start frame event; assert a busy signal when the ACSS loads the first sensor configuration or the second sensor configuration; de-assert the busy signal when the first sensor configuration or the second sensor configuration is loaded; and wait for the busy signal to indicate a consensus that all of the plurality of sensing subsystems are ready before the ACSS is configured to start the first scan or the second scan of the frame for the ACSS in synchronization with a start of the first scan or the second scan of the frame for the plurality of sensing subsystems.

30. (New) The capacitive sensing device of claim 9, wherein to synchronize a start of the frame for the ACSS and for the plurality of sensing subsystems, the ACSS is configured to: receive the start frame event from the processor as a master subsystem; generate a frame start signal in response to the start frame event; and distribute the frame start signal to the plurality of sensing subsystems to synchronize the start of the frame for the plurality of sensing subsystems as slave subsystems to the start of the frame of the ACSS as the master subsystem.

37. (New) The method of claim 11, wherein the ACSS is one of a plurality of sensing subsystems configured to simultaneously scan the capacitive touch interface, the method further comprising: performing, by the ACSS, the first scan or the second scan of the frame synchronously with the plurality of sensing subsystems.

38. (New) The method of claim 17, wherein performing, by the ACSS, the first scan or the second scan of the frame synchronously with the plurality of sensing subsystems comprise: synchronizing a start of the frame for the ACSS and for the plurality of sensing subsystems in response to the start frame event; asserting, by the ACSS, a busy signal when loading the first sensor configuration or the second sensor configuration; de-asserting, by the ACSS, the busy signal when the first sensor configuration or the second sensor configuration is loaded; and waiting, by the ACSS, for the busy signal to indicate a consensus that all of the plurality of sensing subsystems are ready before starting to perform the first scan or the second scan of the frame for the ACSS in synchronization with starting to perform the first scan or the second scan of the frame for the plurality of sensing subsystems.

39. (New) The method of claim 18, wherein synchronizing a start of the frame for the ACSS and for the plurality of sensing subsystems comprises: receiving, by the ACSS, the start frame event from the processor as a master subsystem; generating a frame start signal in response to the start frame event; and distributing the frame start signal to the plurality of sensing subsystems to synchronize the start of the frame for the plurality of sensing subsystems as slave subsystems to the start of the frame of the ACSS as the master subsystem.

20. A capacitive sensing system, comprising: a 

processor; a system memory configured to be 

accessed by the processor, the system memory 

storing a plurality of sensor configurations; a 

capacitive touch interface that includes a 

plurality of capacitive sensors; an autonomous 

capacitive sensing subsystem (ACSS) 

configured to: receive a start frame event; load, 

without intervention by the processor, a first 

sensor configuration of the plurality of sensor 

configurations stored in the system memory for 

a first scan of the capacitive touch interface in 

a frame that includes a plurality of scans when 

the start frame event is received; perform the 

first scan of the plurality of capacitive sensors 

of the capacitive touch interface using the first 

sensor configuration to receive sensor data 

independently of a state of the processor; 

determine if there is an additional scan of the 

frame to be performed; load, without 

intervention by the processor, a next sensor 

configuration of the plurality of sensor 

configurations stored in the system memory for 

a next scan of the frame and perform the next 

scan of the plurality of capacitive sensors of 

the capacitive touch interface using the next 

sensor configuration independently of the state 

of the processor in response to a determination 

of an additional scan of the frame to be 

performed; and signal the processor to process 

the sensor data in response to a determination 

that there is no additional scan of the frame to 

be performed. 




3. (Currently Amended) The capacitive sensing 

device of claim 1, wherein to load, without 

intervention by the processor, the first sensor 

configuration or the next sensor configuration, 

the ACSS is configured to load the first sensor 

configuration or the next sensor configuration 

through a direct memory access (DMA) 

channel from the [[a] system memory.


5. The capacitive sensing device of claim 1, 

wherein the ACSS comprises a local memory 

configured, prior to the start frame event, by 

the processor to store sensor configuration for 

the plurality of scans of the frame, and wherein 

to load, without intervention by the processor, 

the first sensor configuration or the next sensor 

configuration, the ACSS is configured to load 

the first sensor configuration or the next sensor 

configuration from the local memory.


15. The method of claim 11, further 

comprising: storing, by the ACSS, sensor 

configuration for the plurality of scans of the 

frame in a local memory prior to the start 

frame event, and wherein loading, by the 

ACSS without intervention by the processor, a 

first sensor configuration or the next sensor 

configuration comprises: loading, by the 

ACSS, the first sensor configuration or the 

next sensor configuration from the local 

memory.
 

























17. (Original) The method of claim 11, 

wherein the ACSS is one of a plurality of 

sensing subsystems configured to 

simultaneously scan the capacitive touch 

interface, the method further comprising: 

performing, by the ACSS, the first scan or the 

next scan of the frame synchronously with the 

plurality of sensing subsystems.



18. (Original) The method of claim 17, 

wherein performing, by the ACSS, the first 

scan or the next scan of the frame 

synchronously with the plurality of sensing 

subsystems comprise: synchronizing a start of 

the frame for the ACSS and for the plurality of 

sensing subsystems in response to the start 

frame event; asserting, by the ACSS, a busy 

signal when loading the first sensor 

configuration or the next sensor configuration; 

de-asserting, by the ACSS, the busy signal 

when the first sensor configuration or the next 

sensor configuration is loaded; and waiting, by 

the ACSS, for the busy signal to indicate a 

consensus that all of the plurality of sensing 

subsystems are ready before starting to 

perform the first scan or the next scan of the 

frame for the ACSS in synchronization with 

starting to perform the first scan or the next 

scan of the frame for the plurality of sensing 

subsystems.



19. (Original) The method of claim 18, 

wherein synchronizing a start of the frame for 

the ACSS and for the plurality of sensing 

subsystems comprises: receiving, by the 

ACSS, the start frame event from the processor 

as a master subsystem; generating a frame start 

signal in response to the start frame event; and 

distributing the frame start signal to the 

plurality of sensing subsystems to synchronize 

the start of the frame for the plurality of 

sensing subsystems as slave subsystems to the 

start of the frame of the ACSS as the master 

subsystem.
24. (New) The capacitive sensing device of claim 3, wherein the ACSS is further configured to transfer the sensor data through the DMA channel to the system memory after the first scan or the second scan of the frame for the processor to process the sensor data when the processor is interrupted.

34. The method of claim 13, further comprising: transferring, by the ACSS, the sensor data through the DMA channel to the system memory after the first scan or the second scan of the frame for the processor to process the sensor data when the processor is interrupted.
4. (Original) The capacitive sensing device of 

claim 3, wherein the ACSS is further 

configured to transfer the sensor data through 

the DMA channel to the system memory after 

the first scan or the next scan of the frame for 

the processor to process the sensor data when 

the processor is interrupted.    

26. (New) The capacitive sensing device of claim 1, wherein the ACSS is further configured to: process the sensor data to determine if a wake up condition is satisfied; and signal the processor to process the sensor data to determine an interaction on the capacitive touch interface in response to the wake up condition.

36. (New) The method of claim 11, further comprising: processing, by the ACSS, the sensor data to determine if a wake up condition is satisfied; and signaling, by the ACSS, to the processor to process the sensor data to determine an interaction on the capacitive touch interface in response to the wake up condition.
16. (Original) The method of claim 11, further 

comprising: processing, by the ACSS, the 

sensor data to determine if a wake up condition 

is satisfied; and signaling, by the ACSS, to the 

processor to process the sensor data to 

determine an interaction on the capacitive 

touch interface in response to the wake up 

condition.


27. (New) The capacitive sensing device of claim 6, wherein the processor is in a low power mode when the ACSS is configured to perform the first scan or the second scan of the frame, and wherein the processor is awakened from the low power mode when the processor is interrupted by the ACSS to process the sensor data.
7. (Original) The capacitive sensing device of 

claim 6, wherein the processor is in a low 

power mode when the ACSS is configured to 

perform the first scan or the next scan of the 

frame, and wherein the processor is awakened 

from the low power mode when the processor 

is interrupted by the ACSS to process the 

sensor data.






Although the claims at issue are not identical, they are not patentably distinct from each other because claim as shown in table#2 above of present application No. 17393239 is similar in scope to claims of Patent Application No. 11,093,078 B1, as shown in the claim comparison table #2 above. 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628